 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   EDMOND GASAWAY,                          )   No. CV 19-232 JLS (FFM)
                                              )
11                       Petitioner,          )   ORDER RE SUMMARY
                                              )   DISMISSAL OF ACTION
12         v.                                 )
                                              )
13   WARDEN SWAIN,                            )
                                              )
14                       Respondent.          )
                                              )
15
16         On February 5, 2019, petitioner filed what is captioned a Petition Under 28
17   U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal Custody.
18   Petitioner alleges that he is currently confined at the Federal Correctional
19   Institution in Victorville, California (“FCI Victorville”). Petitioner claims as
20   grounds for relief: (1) lack of proper and adequate medical care; and (2) deliberate
21   and unreasonable delay and termination of medical needs.
22         Petitioner’s claims are not directed to the legality or duration of petitioner’s
23   current confinement. Rather, petitioner’s claims are directed to conditions of
24   confinement allegedly experienced by petitioner at FCI Victorville.
25         The Writ of Habeas Corpus is limited to attacks upon the legality or
26   duration of confinement. Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979)
27   (citing Preiser v. Rodriguez, 411 U.S. 475, 484-86 (1973)). “A civil rights action,
28   in contrast, is the proper method of challenging ‘conditions of . . . confinement.’”
     Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (quoting Preiser v. Rodriguez,
 1       411 U.S. at 498-99); see also Young v. Kenny, 907 F.2d 874, 875 n.1 (1990).
 2       Petitioner’s claim as presently alleged does not implicate the legality or duration
 3       of confinement, but rather concerns the conditions of his confinement.
 4             The Court does have discretion to construe petitioner’s habeas petition as a
 5       civil rights complaint. See Wilwording v. Swenson, 404 U.S. 249, 251, 92 S.Ct.
 6       407, 30 L. Ed. 2d 418 (1971); Hansen v. May, 502 F.2d 728, 729 (9th Cir. 1974).
 7       In this instance, however, the Court chooses not to exercise such discretion.
 8             Provisions of the Prison Litigation Reform Act of 1995 (“PLRA”) may
 9       make it inappropriate to construe a habeas petition as a civil rights complaint.
10       Given the filing fee requirements of the PLRA, its provisions requiring sua sponte
11       review of complaints, and limits on the number of actions a prisoner may be
12       permitted to file in forma pauperis, a prisoner should not be obligated to proceed
13       with a civil rights action unless it is clear that he wishes to do so. See 28 U.S.C.
14       §§ 1915 & 1915A; 42 U.S.C. § 1997e; Bunn v. Conley, 309 F.3d 1002, 1007 (7th
15       Cir. 2002) (stating that courts should not recharacterize the nature of a prisoner’s
16       claim because the PLRA and the Antiterrorism and Effective Death Penalty Act of
17       1996 created “pitfalls of different kinds for prisoners using the wrong vehicle”);
18       cf. Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir. 1997) (stating that a court
19       should not convert a civil rights action into habeas petition because of the
20       implications of the abuse of the writ doctrine).
21             If petitioner wishes to pursue a civil rights action, he should use the
22       appropriate form and pay the appropriate filing fee (or demonstrate that he is
23       unable to pay the fee1). Petitioner is advised that pursuant to 42 U.S.C. § 1997e(c)
24
25   1
     Petitioner is advised that if he files a Request to Proceed in Forma Pauperis with
26 respect to a civil rights action and such request is granted, petitioner will only be
27 excused from paying the full fee in advance. Petitioner nonetheless would be
   required to make monthly payments on the fee until it is paid in full. In this regard,
28 28 U.S.C. § 1915(b)(1) provides, in part:

                                                   2
 1   he must exhaust his administrative remedies before commencing his civil rights
 2   action. In addition, any civil rights complaint filed by petitioner will be subject to
 3   screening, for purposes of determining whether the action is frivolous or
 4   malicious; fails to state a claim on which relief may be granted; or seeks monetary
 5   relief against a defendant who is immune from such relief. 42 U.S.C. § 1997e(c).
 6         For the foregoing reasons, the Petition is dismissed without prejudice. IT IS
 7   SO ORDERED
 8
     DATED: February 15, 2019
 9                                                  _______________________
                                                     JOSEPHINE L. STATON
10                                                  United States District Judge
11   Presented by:

12       /S/ FREDERICK F. MUMM
           FREDERICK F. MUMM
13       United States Magistrate Judge
14
15
16
17        [I]f a prisoner brings a civil action or files an appeal in forma
18        pauperis, the prisoner shall be required to pay the full amount of a
          filing fee. The court shall assess and, when funds exist, collect, as a
19        partial payment of any court fees required by law, an initial partial
20        filing fee of 20 percent of the greater of -
                        (A) the average monthly deposits to the prisoner’s
21
                        account; or
22                      (B) the average monthly balance in the prisoner’s
23                      account for the 6-month period immediately
                        preceding the filing of the complaint or notice of
24                      appeal.
25        (2) After payment of the initial partial filing fee, the prisoner shall be
          required to make monthly payments of 20 percent of the preceding
26        month’s income credited to the prisoner’s account. The agency
27        having custody of the prisoner shall forward payments from the
          prisoner’s account to the clerk of the court each time the amount in the
28        account exceeds $10 until the filing fees are paid.

                                               3
